Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of July 1,
2019, is entered into among j2 CLOUD SERVICES, LLC, a Delaware limited liability
company (the “Borrower”), (2) the several banks and other lenders from time to
time parties to this Agreement (the “Lenders”) and (3) MUFG UNION BANK, N.A.
(“MUB”), as administrative agent for the Lenders (in such capacity, the
“Agent”).

RECITALS

The Borrower, the Lenders and the Agent are party to that certain Credit
Agreement dated as of January 7, 2019 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”), pursuant to which the
Lenders made available to the Borrower a revolving loan facility in the maximum
principal amount of $100,000,000 (the “Aggregate Revolving Loan Commitment”).
The Borrower has requested that the Lenders increase Aggregate Revolving Loan
Commitment to $150,000,000, and the Lenders have agreed, subject to the terms
and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1.    Incorporation by Reference. The parties acknowledge the accuracy
of the foregoing Recitals which are incorporated by reference herein and are
made a part of this Amendment.

SECTION 2.    Amendments to Credit Agreement. Effective as of the date First
Amendment Effective Date (as defined below), the Credit Agreement is hereby
amended as follows:

(a)    On the cover page of the Credit Agreement, the reference to “$100,000,000
Revolving Credit Facility” is changed to “$150,000,000 Revolving Credit
Facility”.

(b)    Schedule A to the Credit Agreement is replaced with Annex A hereto.

(c)    The definition of “Asset Disposition” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Asset Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof;
provided that the following are not included in the definition of “Asset
Disposition”:

(1) a disposition to the Borrower or a Restricted Subsidiary; provided that any
such disposition by a Loan Party to a Restricted Subsidiary that is not a Loan
Party shall be (i) for fair market value or (ii) treated as an Investment and
otherwise made in compliance with Section 6.7;



--------------------------------------------------------------------------------

(2) the disposition by the Borrower or any Restricted Subsidiary in the ordinary
course of business of (i) cash, cash management investments and Cash
Equivalents, (ii) inventory and other assets acquired and held for resale in the
ordinary course of business, (iii) damaged, worn out or obsolete assets, or
(iv) rights granted to others pursuant to leases or licenses;

(3) the sale or discount of accounts receivable arising in the ordinary course
of business in connection with the compromise or collection thereof;

(4) Liens permitted under Section 6.3 and dispositions permitted under
Section 6.4, Section 6.6 or Section 6.7;

(5) leases, subleases, non-exclusive licenses or non-exclusive sublicenses,
including with respect to intellectual property, in each case in the ordinary
course of business and which do not materially interfere with the business of
the Borrower and the Restricted Subsidiaries;

(6) any surrender or waiver of contract rights or settlement, release, recovery
on or surrender of contract, tort or other claims in the ordinary course of
business;

(7) involuntary condemnation or any similar action on assets; or

(8) the unwinding of any Hedging Agreements.

SECTION 3.    Conditions Precedent. This Amendment shall become effective (the
“First Amendment Effective Date”) upon receipt by the Agent of the following
conditions precedent, in each case in form and substance satisfactory to the
Agent:

(a)    this Amendment, duly executed by the Borrower, the Lenders and the Agent;

(b)    a restated Fee Letter (the “Restated Fee Letter”), duly executed by the
Borrower and the Agent;

(c)    a Consent and Reaffirmation in the form attached hereto as Exhibit A,
duly executed by each Guarantor;

(d)    resolutions of the board of managers, or similar governing body, of the
Borrower authorizing this Amendment and the Restated Fee Letter, certified by a
Responsible Officer of the Borrower as of the First Amendment Effective Date,
which certificate states that the resolutions thereby certified have not been
amended, modified, revoked or rescinded and are in full force and effect; and

(e)    payment or evidence of payment by the Borrower of the amount set forth in
the Restated Fee Letter, and all costs and expenses, including fees of the
Agent’s counsel to the extent required to be reimbursed pursuant to Section 9.5
of the Credit Agreement and invoiced prior to the First Amendment Effective
Date.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 4.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

(a)    Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof,” “therein” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement, as amended hereby.

(b)    Except as specifically amended herein, the Credit Agreement and all other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.

(c)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or the Lenders
under the Credit Agreement or any other Loan Documents, nor constitute a waiver
of any provision of the Credit Agreement or any other Loan Documents.

SECTION 5.    Representations and Warranties. The Borrower represents and
warrants, for the benefit of the Lenders and the Agent, as follows: (i) the
Borrower has the limited liability company power and authority, to execute,
deliver and perform this Amendment, and to perform the Credit Agreement as
amended hereby; (ii) all actions, waivers and consents (corporate, regulatory
and otherwise) necessary or appropriate for it to execute, deliver and perform
this Amendment, and to perform the Credit Agreement as amended hereby, have been
taken and/or received; (iii) this Amendment, and the Credit Agreement, as
amended by this Amendment, constitute, a legal, valid and binding obligation of
each of the Loan Parties (to the extent such Loan Party is a party thereto)
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law); (iv) the execution, delivery and performance of this
Amendment, and the performance of the Credit Agreement, as amended hereby, will
not (a) violate any Requirement of Law applicable to any of the Loan Parties or
material Contractual Obligation of any of the Loan Parties, and (b) will not
result in, or require, the creation or imposition of any Lien on any of its
properties or revenues pursuant to any such Requirement of Law or such material
Contractual Obligation, in each case in clauses (a) and (b), except as would not
reasonably be expected to have a Material Adverse Effect; (v) the
representations and warranties contained in this Amendment, the Credit
Agreement, each other Loan Document and each certificate or other writing
delivered by the Borrower and any Subsidiary to the Agent in connection herewith
or therewith are correct on and as of date hereof in all material respects
(except for those representations and warranties that are conditioned by
materiality, which shall be true and correct in all respects) as though made on
the date hereof except (i) to the extent that such representations and
warranties expressly relate to an earlier date and (ii) the representations and
warranties made under Section 3.1 of the Credit Agreement shall be deemed to
refer to the most recent financial statements of the Borrower furnished to the
Agent pursuant to Section 5.1 of the Credit Agreement; and (vi) after giving
effect to this Amendment and any borrowings made on the First Amendment
Effective Date, no Default or Event of Default has occurred and is continuing.

 

- 3 -



--------------------------------------------------------------------------------

SECTION 6.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment
electronically shall be effective as delivery of a manually executed counterpart
of this Amendment.

SECTION 7.    Governing Law. This Amendment and the rights and obligations of
the parties under this Amendment shall be governed by, and construed and
interpreted in accordance with, the law of the State of California (without
reference to its choice of law rules).

[SIGNATURE PAGES FOLLOW]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

j2 CLOUD SERVICES, LLC, a Delaware limited liability company By:  

/s/ Steve P. Dunn

Name:   Steve P. Dunn Title:   Chief Accounting Officer [signatures continue on
next page]

 

S-1

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

[signatures continued from previous page] MUFG UNION BANK, N.A., as Agent By:  

/s/ Westley White

Name:   Westley White Title:   Director

MUFG UNION BANK, N.A., as Lender,

Issuing Bank and Swing Line Lender

By:  

/s/ Westley White

Name:   Westley White Title:   Director

 

S-2

First Amendment to Credit Agreement